DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is Non-Final Office Action in response to application filed on September 5, 2019. Claims 1-20 have been cancelled. Claims 21-40 are pending and presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 11-13 and 19-20 of U.S. Patent No. 10,445,346 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same subject matter generate custom local search in the map application.
All limitations and elements in claims 21-23 of the instant application are found in claim 1 of Govindachetty except “parsing the query to identify a first token and a second token; executing a search using the first token and the second token, wherein the first token is used to search a first dataset that comprises geographic information and wherein the second token is used to search a second dataset that comprises entity information, wherein at least part of the entity information in the second dataset is received from end users via a user interface in a map application” have been omitted. Giving the fact that the ‘174 has broader application where “parsing the query to identify a first token and a second token” may not be need in searching across the dataset. And “receiving, via the user interface, updated entity information about the entity; storing the updated entity information in a first dataset” in ‘174 is the same meaning as 
Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to transmitting or returning the search results after executing the search over the dataset. The motivation would have been to accommodate an obvious need.

Instant application # 16/561,174
Patent # 10,445,346
21. A system that facilitates performing a search in a map application, the system comprising: 
at least one processor; and memory storing instructions that when executed by the at least one processor cause the system to perform a set of operations comprising: 

displaying within the map application a plurality of entities; 

receiving, from an end user, a selection of an entity from the plurality of entities; based on receiving the selection of the entity, displaying a user interface configured to receive attributes about the selected entity; receiving, via the user interface, updated entity information about the entity; storing the updated entity information in a first dataset; receiving, in the map application, a query; based on the received query, executing a search across at least the first dataset; 
generating search results for the executed search, wherein the search results include the updated entity information; and display, within the map application, the generated search results. 

22. The system of claim 21, wherein the first dataset is a custom dataset that has been generated by a plurality of end users. 

23. The system of claim 21, wherein the operations further comprise parsing the query into a first token and a second token, wherein executing the search includes executing the first token across the first dataset and executing the second token across a second dataset. 

24. The system of claim 23, wherein the second dataset is a contextual dataset including geographic vector data. 

25. The system of claim 21, wherein the operations further comprise identifying the first dataset from a plurality of datasets based on content of the query. 

26. The system of claim 21, wherein the operations further comprise receiving a selection of the first dataset from a plurality of datasets prior to executing the search. 

27. The system of claim 21, wherein the updated entity information includes at least one textual attribute for the selected entity. 

28. A computer-implemented method for executing a search in a map application, the method comprising: displaying within the map application a plurality of entities; receiving, from an end user, a selection of an entity from the plurality of entities; based on receiving the selection of the entity, displaying a user interface configured to receive attributes about the selected entity; receiving, via the user 

29. The computer-implemented method of claim 28, wherein the first dataset is a custom dataset that has been generated by a plurality of end users. 

30. The computer-implemented method of claim 28, further comprising parsing the query into a first token and a second token, wherein executing the search includes executing the first token across the first dataset and executing the second token across a second dataset. 

31. The computer-implemented method of claim 30, wherein the second dataset is a contextual dataset including geographic vector data. 

32. The computer-implemented method of claim 28, further comprising identifying the first dataset from a plurality of datasets based on content of the query. 

33. The computer-implemented method of claim 28, further comprising receiving a selection of the first dataset from a plurality of datasets prior to executing the search. 



35. A computer-implemented method comprising: displaying a map having a plurality of entities; receiving, from an end user, a selection of an entity from the plurality of entities; based on receiving the selection of the entity, displaying a user interface configured to receive attributes about the selected entity from the end user; receiving, via the user interface, updated entity information about the entity; storing the updated entity information in a first dataset of a plurality of datasets; receiving a query; identifying the first dataset from the plurality of datasets; based on the received query, executing a search across at least the first dataset; generating search results for the executed search, wherein the search results include the updated entity information; and displaying the generated search results. 

36. The computer-implemented method of claim 35, wherein the map is displayed on a website. 

37. The computer-implemented method of claim 36, wherein identifying the first dataset is based on the identity of the website. 

38. The computer-implemented method of claim 35, wherein identifying the first dataset is based on a selection of the first dataset by the end user. 

39. The computer-implemented method of claim 35, wherein the first dataset is a 

40. The computer-implemented method of claim 35, further comprising parsing the query into a first token and a second token, wherein executing the search includes executing the first token across the first dataset and executing the second token across a second dataset



receiving a query; responsive to receiving the query, parsing the query to identify a first token and a second token; executing a search using the first token and the second token, wherein the first token is used to search a first dataset that comprises geographic information and wherein the second token is used to search a second dataset that comprises entity information, wherein at least part of the entity information in the second dataset is received from end users via a user interface in a map application, and the entity information comprises at least an attribute describing an entity and a two-dimensional shape for the entity; and 



generating a map in the map application for display on a computing device, the map comprising one or more results including at least a portion of the entity information from the second dataset. 

to receive attributes from the end user that describe an entity. 

    3. The method of claim 1, wherein the entity information in the second dataset is updated by one or more end users. 

    4. The method of claim 1, wherein the entity information in the second dataset comprises at least one of the group consisting of information representative of at least one object associated with a geographic region, information representative of at least one service associated with a geographic region, and at least one shape and at least one attribute assigned to the entity. 

6. The method of claim 5, wherein the one or more partial query interpretations are generated utilizing spatial processing. 

8. The method of claim 1, wherein the entity information includes at least three of the group of pieces of information including: name of an entity, shape of the entity, category descriptors for the entity, a unique identifier for the entity, textual description of the entity, and footprint information for the entity. 

    9. The method of claim 1, further comprising: receiving a selection of an entity displayed in a displayed map of the map application; receiving additional entity information for the selected entity via the user interface of the map application; and storing the additional entity information in the second dataset. 

    10. The method of claim 1, wherein executing the search further comprises: 

    11. A system that facilitates performing a search, the system comprising: a processor; and a memory that comprises a plurality of components that are executed by the processor, the plurality of components comprising: a receiver component that receives a query; and an interpreter component that: parses the query to identify a first token and a second token; executes a search using the first token and the second token, wherein the first token is used to search a first dataset that comprises geographic information and wherein the second token is used to search a second dataset that comprises entity information, wherein at least part of the entity information in the second dataset is received from end users via a user interface in a map application, and the entity information comprises at least an attribute describing an entity and a two-dimensional shape for the entity; and generates a map in the map application for display on a computing device, the map comprising results including at least a portion of the entity information from the second dataset. 

    12. The system of claim 11, wherein the map application has a graphical user interface configured to receive attributes from the end user that describe an entity. 



    14. The system of claim 11, wherein the entity information in the second dataset comprises at least one of the group consisting of information representative of at least one object associated with a geographic region, information representative of at least one service associated with a geographic region, and at least one shape and at least one attribute assigned to the entity. 

    15. The system of claim 11, wherein the query is submitted by a computing device. 

    16. The system of claim 11, further comprising generating one or more partial query interpretations. 

    17. The system of claim 16, wherein the one or more partial query interpretations are generated utilizing spatial processing. 

19. A computer-readable data storage device comprising computer executable instructions that, when executed by a processor, cause the processor to perform a method, the method comprising: receiving a query; responsive to receiving the query, parsing the query to identify a first token and a second token; executing a search using the first token and the second token, wherein the first token is used to search a first dataset that comprises geographic information and wherein the second token is used to search a second dataset that comprises entity information, wherein at least part of the entity information in the second dataset is received from end users via a user interface in a map application, and the entity information comprises at least an attribute describing an entity and a two-

    20. The computer-readable data storage device of claim 19, wherein the method further comprises: receiving a selection of an entity displayed in a displayed map of the map application; receiving additional entity information for the selected entity via the user interface of the map application; and storing the additional entity information in the second dataset


Allowable Subject Matter
Claims 21-40 are allowed over the art of record.
Regarding independent claims 21, 28 and 35, the closest art, Wang (US 2012/0278339 A1), discloses a method comprising: receiving a query (step S610, Fig.6B, Wang); responsive to receiving the query, parsing the query to identify a first token and a second token (step S640-660, Fig.6B, Wang, i.e., parsing or tokenizing the input entry as a token sequence. Please note that the “token sequence” corresponding to the claimed “first token” and “second token”); executing a search using the first token and the second token, wherein the first token is used to search a first dataset that comprises geographic information and wherein the second token is used to search a second dataset that comprises entity information (step S640-660, Fig.6B; ¶[0008], [0036]-[0037], [0050]-[0052] and [0086], Wang); and generating a map for display on a computing device, the map comprising results associated with the first token and the second token (step S690, Fig.6B, Wang). Evans (US 8,452,776 B2) discloses spatial portal including searching disparate datasets and displaying a map comprising one or more results including at least a portion of the entity information from the second dataset (col.7, line 51 to col.8, line 21; 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Donelli (US 20110055244 A1)/(US 8583638 B2) discloses ADAPTIVE MAPPING OF SEARCH RESULTS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        

July 2, 2021